      Case 4:14-cv-03302 Document 543 Filed on 07/22/20 in TXSD Page 1 of 1
                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                                                                                            July 23, 2020
                            UNITED STATES DISTRICT COURT
                                                                                         David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

EDNA WEBB, et al,                                 §
                                                  §
         Plaintiffs,                              §
VS.                                               § CIVIL ACTION NO. 4:14-CV-3302
                                                  §
BRAD LIVINGSTON, et al,                           §
                                                  §
         Defendants.                              §

                                             ORDER

       The parties in this case had previously settled all claims pending in this lawsuit and were

awaiting state legislative approval before the settlement could be finalized. The Court has been

notified that the Texas legislature approved the settlement in its last legislative session, and thus,

the settlement has been finalized. Because all claims have been settled, the case is hereby

DISMISSED WITH PREJUDICE. Accordingly, the Clerk is directed to CLOSE this case.

       IT IS SO ORDERED.

       SIGNED at Houston, Texas on this the 22nd day of July, 2020.




                                                      KEITH P. ELLISON
                                                      UNITED STATES DISTRICT JUDGE
